  Case 2:17-cv-04834-BMC Document 72 Filed 01/15/20 Page 1 of 2 PageID #: 1264



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


IQ DENTAL SUPPLY,INC.,

                         Plaintiff;
                                                           Case No. 2:17-cv-4834
                 V.

HENRY SCHEIN,INC., PATTERSON DENTAL
COMPANIES,INC., AND BENCO DENTAL
SUPPLY COMPANY,

                         Defendants.


                                  STIPULATION OF DISMISSAL

          Plaintiff IQ Dental Supply, Inc.("IQ Dental") and Defendant Henry Schein, Inc.("Henry

Schein"), by their respective attorneys and under Rule 41(a)(2) of the Federal Rules of Civil

Procedure, hereby stipulate to the dismissal ofthe present action with prejudice as to Henry Schein,

and state as follows:

          1.     IQ Dental and Henry Schein seek the dismissal of this action with prejudice as to

Henry Schein.

          2.     IQ Dental and Henry Schein agree that each party shall bear its own costs and

attorneys' fees in connection with this action.

          3.     IQ Dental and Henry Schein agree that the Court shall retains jurisdiction to enforce

the Agreement dated January 8, 2020 between the parties.




DM1\10284562.1
Case 2:17-cv-04834-BMC Document 72 Filed 01/15/20 Page 2 of 2 PageID #: 1265
